—Judgment, Su*268preme Court, New York County (Jay Gold, J.), rendered February 21, 1997, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s participation as a steerer in the drug transaction. We see no reason to disturb the court’s credibility determinations. Concur — Ellerin, J. P., Tom, Mazzarelli and Saxe, JJ.